                                                              FILED IN THE
1                                                         U.S. DISTRICT COURT
                                                    EASTERN DISTRICT OF WASHINGTON


2                                                    Oct 16, 2019
                                                         SEAN F. MCAVOY, CLERK
3                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
4
     SEASIDE INLAND TRANSPORT,         No. 2:17-cv-00143-SMJ
5                        Plaintiff,
                                       ORDER DISMISSING CASE
6              v.
     COASTAL CARRIERS LLC; and
7    JOHN DUNARD AND NICOLE
     DUNARD, husband and wife,
8                        Defendants.

9
     COASTAL CARRIERS LLC,
10
                         Third-Party
                         Plaintiff,
11
               v.
12   PAUL MASSINGILL, a Washington
     individual; and SERVICE DRIVEN
13   TRANSPORT INC., a Washington
     corporation,
14                       Third-Party
                         Defendants.
15

16   PAUL MASSINGILL,
                         Third-Party
17                       Plaintiff,
               v.
18
     COASTAL CARRIERS LLC, and
19   JOHN DUNARD AND NICOLE
     DUNARD,
20                       Third-Party
                         Defendants.



     ORDER DISMISSING CASE - 1
1          On October 15, 2019, the parties filed a stipulated dismissal, ECF No. 348.

2    Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

3    IT IS HEREBY ORDERED:

4          1.     The parties’ Stipulated Motion for Order of Dismissal of All Claims,

5                 ECF No. 348, is GRANTED.

6          2.     All claims are DISMISSED WITH PREJUDICE, with all parties to

7                 bear their own costs and attorneys’ fees.

8          3.     All pending motions are DENIED AS MOOT.

9          4.     All hearings and other deadlines are STRICKEN.

10         5.     The Clerk’s Office is directed to CLOSE this file.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

12   provide copies to all counsel.

13         DATED this 16th day of October 2019.

14                      _________________________
                        SALVADOR MENDOZA, JR.
15                      United States District Judge

16

17

18

19

20



     ORDER DISMISSING CASE - 2
